DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/05/2020 and 12/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner.

Response to Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-10) in the reply filed on 09/26/2022 is acknowledged. Non-elected Group II (claims 11-15) and Group III (claims 16-18) are withdrawn from consideration.  
The Applicant’s Argument: “…By this Amendment, Applicant has amended claim 16. Claims 1-18 remain pending. More specifically, claim 16 has been amended such that step a) now reads "acquire coverage factor information indicative of a degree of overlap between a cookware item and a coil for each coil and collect it into a coverage factor matrix." Independent claim 16 now includes all of the features of independent claim 1 as well as some additional features not in claim 1. Thus, claim 1 now fully encompasses the subject matter of claim 16. 
Applicant traverses the restriction between Groups I and II because the apparatus as claimed cannot be used to practice another and materially different process. The Examiner alleges that the apparatus in Group II can be used to practice a process as claimed in Group I and a process as claimed in Group II. However, the processes of Groups I and III are not  materially different. Moreover, the recited steps performed by the controller in the apparatus of Group II are identical to the steps of the method of Group I. Thus, it is impossible for the apparatus of Group II to practice a process materially different from the process of Group I. 
Applicant traverses the restriction between Groups I and II because claim 1 now fully encompasses the subject matter of claim 16. Thus, the claims overlap in scope and are not mutually exclusive. In the Office Action at page 2, the Examiner states that "the process as claimed in claim 16 can have a mode of operation that does not require collect information related to a coverage factor indicative of a degree of overlap between a cookware item as claim in the process of claim 1." However, Applicant has now amended claim 16 to recite this feature. Thus, the basis upon which the Examiner made the restriction no longer exists.…” in the Remark, page 7.
The Examiner Response:  The arguments above are not persuasive because there would be a search burden because: 
A. The apparatus claims 11-15 would require searching at least class F24C7/083, but the method claims 1-10 and 16-18 would require searching at least class H05B6/065 and H05B2213/03. Additionally, claims 11-15 would require searching for the claimed structure while claims 1-10 and 16-18 would require searching for the claimed steps and the respective search terms and strategies would be different for the apparatus and method. Furthermore, the product as claimed in claim 11 can be made by another and materially different process such as the process as claimed in claim 1 or another process as claimed in claim 16. 
B. The method claims 1-10 would require searching at least class H05B6/065, but the other method claims 16-20 would require searching at least class H05B2213/03. Additionally, claims 1-10 would require searching for the claimed steps and the respective search terms and strategies would be different with claims 16-20. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variant. For example, claim 1 requires to search the step “identify one or more local maxima in the coverage factor matrix”, while claim 16 requires to search the step “identify all local maxima in the coverage factor matrix”. Additionally, claim 16 requires to search equations for centroid of region, while claim 1 does not require to search any equations.
The requirement is still deemed proper and is therefore made FINAL.

   Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 recites the limitation “store it” in line 4. It should be clarified what “it” refers to. For examination purposes, “it” will be interpreted as “coverage factor indicative of a degree of overlap between a cookware item and a coil for each coil” as recited previously in claim 1 (lines 3-4).
Claims 2-10 are rejected by virtue of their dependency to claim 1. 
Claim 5 recites the limitation “a sum the areas” in line 2. This limitation is not a complete sentence or term. Therefore, this limitation should be changed to “a sum of the areas”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the position, shape, size, and orientation” in line 18. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a region of contiguous coils” in line 12. It is unclear what is meant by this limitation because it is unclear if contiguous coils are the same as plurality of coils or not. If “contiguous coils” refers to “plurality coils”, the limitation “a region of contiguous coils” is suggested to change to “a contiguous region of said coils”.
Claims 2-10 are rejected by virtue of their dependency to claim 1. 
Claim 3 recites the limitation “the number” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the controller” in line 6. There is insufficient antecedent basis for this limitation in the claim.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bugeia et al. (ES 2396077 A1) in view of Lahoz et al. (US 2012/0024835 A1).
Regarding claim 1, Bugeia discloses a method (Bugeia Abstract, figs.1-5) of identifying cookware items (containers R1, R2; Bugeia figs.1, 5) placed on top of an induction cooktop (cooking surface 11, Bugeia figs.1) having a plurality of coils (as shown in Bugeia annotated fig.5 below), comprising the following steps: 
collect information related to a coverage factor indicative of a degree of overlap between a cookware item and a coil for each coil (Bugeia fig.5 shows coverage factors 0.5 and 1 indicative degree of overlap between cookware items R1 &  R2 and coils, Bugeia Translated Document Par.0085) and store it (coverage factor 0.5 and 1 indicative degree of overlap between cookware items R1 &  R2 and coils are stored adjacently, following a distribution in lines and columns of the matrix type; as shown in Bugeia fig.5 & indicated by Translated Document Par.0054) into a coverage factor matrix (coverage factor can be placed adjacently, following a distribution in lines and columns, of the matrix type; as shown in Bugeia fig.5 & indicated by Translated Document Par.0054); 
identify one or more local maxima in the coverage factor matrix, wherein said local maxima correspond to the coverage factor of one or more coils that is or are higher than the coverage factors of adjacent coils (local maxima is identified as shown in Bugeia fig.5, wherein “1” represents local maxima correspond to the coverage factor of one or more coils that is or are higher than the coverage factors of adjacent coils); 
identify coordinates of each of the local maxima as follows (coordinates of each of the local maxima are identified as explain in details below in step ci) and step cii) as follows), wherein said coordinates are referred to a geometric coordinate system of said induction cooktop (as shown in Bugeia fig.5): 
when the local maxima is associated with a single coil, the coordinates are those of a center of a single coil (as indicated by Bugeia Translated Document Par.0090, the coordinates of the center of container Ri is determined by calculating the center of gravity of the inductor(s) covered by that container; therefore, the prior art Bugeia discloses a step of calculating coordinates of centroid of the  inductor(s) covered by that container; when container covers a single coil/inductor, said single coil/inductor has the local maxima because said single coil/inductor has the maximum degree of overlap between container and coil/inductor; therefore, coordinates of centroid of the coil/inductor which has local maxima is also the coordinates of the center of said single coil), and 
when the local maxima is associated with a region of contiguous coils, the coordinates are those of a centroid of the region (as indicated by Bugeia Translated Document Pars.0090, the coordinates of the center of container Ri is determined by calculating the center of gravity of the inductor(s) covered by that container; therefore, the prior art Bugeia discloses a step of calculating coordinates of centroid of the region of the inductor(s) covered by that container; therefore, when container covers a plurality of coils/inductors, the coordinates are those of centroid of the region); 
calculate distances from each coil to each of the coordinates of the identified local maxima (all coils are displayed on the X-Y coordinates system with X-Y values as shown in Bugeia fig.5, and distances can be calculated by way of non-limiting example as indicated by Bugeia Translated Document Pars.0122-0124; therefore, one of ordinary skill in the art would be able to derive distances from each coil to each of the coordinates of the identified local maxima); 
for each coil, determine a minimum among the distances (as explained above in step d), all coils are displayed on the X-Y coordinates system with X-Y values as shown in Bugeia fig.5, and one of ordinary skill in the art would be able to derive distances from each coil to each of the coordinates of the identified local maxima [see explanation for step d) above]; additionally, Bugeia further discloses a step of comparison of the determined distances, as indicated by Bugeia Translated Document Par.0025; therefore, one of ordinary skill in the art would be able to determine the minimum distance among the distances); 
group the coils in clusters, based on the distances from the local maxima (coils are grouped in clusters based on distances from the local maxima, as shown in Bugeia annotated fig.5 below); and 
use the coil clusters to estimate the position, shape, size of the cookware items (Bugeia annotated fig.5 shows that the coil clusters can be used to estimate the position, shape, size of the cookware items; or as indicated by Bugeia Translated Documents Par.0006 & Par.0068).

    PNG
    media_image1.png
    905
    1152
    media_image1.png
    Greyscale

Bugeia discloses the method of set forth above, but does not explicitly disclose:
use the coil clusters to estimate orientation of the cookware items.
Lahoz discloses a similar method of identifying cookware items placed on top of an induction cooktop having a plurality of coils (Lahoz figs.1-6), comprising:
use the coil clusters (heating zones 16, 18, 20; Lahoz fig.2) to estimate orientation of the cookware items (cooking pots 12, 13, 14; Lahoz fig.2) [as shown in Lahoz fig.2 below, heating zones 16, 18, 20 show the orientation of cooking pots 12, 13, 14, respectively; cooking pot 12 is placed in vertical direction, cooking pot 13 is placed in horizontal direction, cooking pot 14 is placed in diagonal direction].

    PNG
    media_image2.png
    792
    1016
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bugeia, by adding the teaching of using the coil clusters to estimate orientation of the cookware items, as taught by Lahoz, in order to obtain the rotation angle of the cookware items, and thereby, better locating the cookware items placed on top of the induction cooktop.

Regarding claim 3, Bugeia in view of Lahoz teaches the method as set forth above, Bugeia further discloses:
wherein step c)ii) includes calculating the coordinates of the centroid of the region (as indicated by Bugeia Translated Document Pars.0096-0100) using the formulas:
Bx = sum (Pli x Xi) / sum (Pli)
By = sum (Pli x Yi) / sum (Pli)
where 
Bx, By are the coordinates of the centroid, 
i is the number of coils considered in the calculation for this particular centroid, 
Xi, Yi are the coordinates of the ith coil, and 
Pli is a quantity proportional to the coverage factor for the ith coil.
[as indicated by Bugeia Translated Document Pars.0096-0100]
It is noted that, based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar. 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶. In the case that Bugeia is not taken to be considered to disclose this feature, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.

Regarding claim 4, Bugeia in view of Lahoz teaches the method as set forth above, Bugeia further discloses:
wherein the position estimated at step g) corresponds to the coordinates of the centroid of the cluster of coils (as shown in Bugeia annotated fig.5 in the rejection of claim 1 & as indicated by Translated Documents Pars.0093-0103, position is estimated corresponds to the coordinates of the centroid of the cluster of coils).

Regarding claim 5, Bugeia in view of Lahoz teaches the method as set forth above, Bugeia further discloses:
wherein the size of a cookware item estimated at step g) is calculated based on a sum the areas of all coils belonging to a cluster, said sum being weighted by using the coverage factors of the coils belonging to said cluster (as shown in Bugeia annotated fig.5 in the rejection of claim 1 & as indicated by Translated Documents Pars.0175-0176, the size of a cookware item estimated based on sum the hatched areas of all coils belonging to a cluster, and the sum being weighted by using the coverage factors of the coils belonging to said cluster).

Regarding claim 9, Bugeia in view of Lahoz teaches the method as set forth above, Bugeia further discloses the following steps: 
receiving a first power level input (heat power, Bugeia Translated Document Par.0066) for at least one of the identified cookware items (containers R1, R2; Bugeia Translated Document Par.0066 & figs.1, 5), said first power level input being set by a user through a user interface (as indicated by Bugeia Translated Document Par.0066, heat power is set by a user through alphanumeric screens (not shown) for one of the containers R1, R2); 
Bugeia does not disclose:
assigning a second power level to each coil belonging to a cluster derived from the first power level input received at step h) said second power level being determined and set by the controller; and 
controlling power delivery to the identified coil clusters associated with each cookware item.
However, Lahoz teaches:
receiving a first power level input (“the power level input”, Lahoz Par.0004 & Par.0006) for at least one of the identified cookware items (“pot”, Lahoz Par.0004), said first power level input being set by a user through a user interface (as indicated by Lahoz Par.0004 & Par.0006, a user set power level input through a user interface); 
assigning a second power level (“the total heat output of a heating zone”, Lahoz Par.0006) to each coil belonging to a cluster derived from the first power level input received at step h) said second power level being determined and set by the controller (Lahoz Par.0006 teaches the control unit determines a total heat output of the heating zone as a function of the power level input by way of the user interface and operates the heating elements in accordance with the total heat output determined in that way; Lahoz Par.0004 teaches the total heat output of a heating zone is the sum of the heat outputs of the individual heating elements, is therefore dependent on the number of heating elements combined into the heating zone;  the heating elements are then generally assigned to a heating zone, which is adjusted to a specific pot if a degree of coverage between the base of this pot and the relevant heating element exceeds a predetermined minimum degree of coverage; therefore, Lahoz teaches the second power level to each coil belonging to a cluster derived from the first power level input received at step h) said second power level being determined and set by the controller); and 
controlling power delivery to the identified coil clusters associated with each cookware item (Lahoz Par.0006 teaches the control unit determines a total heat output of the heating zone as a function of the power level input and operates the heating elements in accordance with the total heat output determined in that way).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bugeia in view of Lahoz, by further adding the teaching of assigning the second power level to each coil belonging to the cluster, as taught by Lahoz, in order to determine the total heat output of the heating zone as a function of the power level input and operate the heating coils in accordance with the total heat output determined, so that the pot/container placed on top of the induction cooktop can get sufficient heat/power from the power level input.

Regarding claim 10, Bugeia in view of Lahoz teaches the method as set forth above, Bugeia further discloses:
a step of displaying identified cookware items on a user interface (display panel 20 comprises display surface 21, Bugeia fig.2; identified cookware items are displayed on display surface 21 of display panel 20, as indicated by Bugeia Translated Document Pars.0060-0061).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bugeia et al. (ES 2396077 A1) in view of Lahoz et al. (US 2012/0024835 A1), and further in view of Fournier (EP 1575336 B1).
Regarding claim 2, Bugeia in view of Lahoz teaches the method as set forth above, but does not teach wherein step d) includes 
calculating the distance from a center of each coil to the coordinates of the identified local maxima.
In the same field of endeavor, Fournier teaches:
calculating the distance from a center of each coil to the coordinates of the identified local maxima (as shown in Fournier figs.2-10; and as indicated by Fournier Translated Document Par.0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bugeia in view of Lahoz, by adding the teaching of calculating the distance from a center of each coil to the coordinates of the identified local maxima, as taught by Fournier, in order to group the coils in clusters more accurately and effectively, and thereby, using clusters to locate the cookware items.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bugeia et al. (ES 2396077 A1) in view of Lahoz et al. (US 2012/0024835 A1), and further in view of Ding (CN 105574843 A).
Regarding claim 6, Bugeia in view of Lahoz teaches the method as set forth above, but does not explicitly teach wherein step g) entails calculating with respect to the geometric coordinate system of the induction cooktop: 
the second moments of area and the product of inertia of each cluster; 
the principal moments and their angles of rotation; 
the major and minor semiaxes of the cookware item.
Ding teaches a method of detecting and identifying target area by calculating with respect to the geometric coordinate system: 
the second moments of area (“moment of inertia”, Ding Translated Document Par.0008) and the product of inertia (“product of inertia”, Ding Translated Document Par.0008) of each target area; 
the principal moments (calculate “principal axis”, Ding Translated Document Par.0008) and their angles of rotation (angles of rotation are obtained, as indicated by Ding Translated Document Pars.0015-0016); 
the major and minor semiaxes of the cookware item (obtain the size of the semi-major axis and the semi-minor axis of the ellipse from the moment of inertia, as indicated by Ding Translated Document Par.0011).
Ding is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of calculating parameters with respect to the geometric coordinate system in order to   obtain position, size, shape, and orientation of the target area. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bugeia in view of Lahoz, by adding the teaching of calculating parameters with respect to the geometric coordinate system, as taught by Ding, in order to use the calculated information to identify the cookware items placed on top of the induction cooktop, including position, size, shape, and orientation.

Regarding claim 7, Bugeia in view of Lahoz and Ding teaches the method as set forth above, Ding also teach:
wherein estimation of the shape at step g) is based on a ratio between the major and minor semiaxes of the cookware item (as indicated by Ding Translated Document Par.0004 and Pars.0008-0011, the shape of target area is detected by calculating the size of the semi-major axis and the semi-minor axis from the moment of inertia; therefore, estimation of the shape is based on a ratio between the semi-major axis and the semi-minor axis of the target area).

Regarding claim 8, Bugeia in view of Lahoz and Ding teaches the method as set forth above, and also teach:
wherein estimation of the orientation of a cookware item is based on said angle of rotation (as cited, explained and incorporated in the rejection of claims 1 and 6 above, the orientation of cookware item based on angle of rotation).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Moliner et al. (U.S. 2020/0367326 A1) discloses a cook top comprising a plurality of induction heating coils.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JIMMY CHOU/Primary Examiner, Art Unit 3761